—Order, Supreme Court, New York County (Carol E. Huff, J.), entered April 17, 1992, which denied defendant-appellant’s motion pursuant to CPLR 3212 for summary judgment dismissing plaintiff’s complaint and codefendants’ cross-claims, unanimously affirmed, without costs.
In this action alleging failure to procure insurance coverage, defendant-insurer did not meet its burden of setting forth evidentiary facts warranting dismissal as a matter of law, as the affidavit of codefendant’s president and defendant-appellant’s letter of April 24, 1985 presented issues of fact as to whether codefendant-broker was empowered to act as the insurer’s agent to bind the coverage herein. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.